PER CURIAM:
Darrick Steraling Miles appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Miles, No. 5:09-cr-00197-FL-l (E.D.N.C. Dec. 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.